Case: 15-11171      Document: 00513575423         Page: 1    Date Filed: 06/30/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 15-11171
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                            June 30, 2016
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

JUAN ANTONIO RIVERA-MARTINEZ,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:15-CR-127-1


Before REAVLEY, SMITH, and HAYNES, Circuit Judges.
PER CURIAM: *
       Juan Antonio Rivera-Martinez pleaded guilty to one count of illegal
reentry after deportation and received a within-guidelines sentence of 16
months of imprisonment and a three-year term of supervised release. He now
argues that the district court committed procedural error when it failed to
adequately explain why it denied his request for a downward departure based
on cultural assimilation and time spent in immigration custody.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-11171     Document: 00513575423     Page: 2   Date Filed: 06/30/2016


                                  No. 15-11171

      We ordinarily engage in a bifurcated review of the sentence imposed by
the district court, first considering whether the district court committed a
“significant procedural error,” such as “failing to adequately explain the chosen
sentence,” and then reviewing the substantive reasonableness of the sentence
for an abuse of discretion. Gall v. United States, 552 U.S. 38, 51 (2007). Rivera-
Martinez concedes that he failed to object below but argues that strict
application of a plain error standard of review should be mitigated by defense
counsel’s explicit request that the court consider factors that it passed over in
silence.   Plain error review applies if the defendant fails to object with
sufficient specificity in the district court, as occurred here. See United States
v. Mondragon-Santiago, 564 F.3d 357, 361 (5th Cir. 2009); United States v.
Peltier, 505 F.3d 389, 391-92 (5th Cir. 2007); see also United States v. Preciado-
Delacruz, 801 F.3d 508 (5th Cir. 2015)(“generic” objections are not sufficiently
specificity to alert district court to the error), cert. denied, 84 U.S.L.W. 3631
(U.S. 2016). To show plain error, Rivera-Martinez must show a forfeited error
that is clear or obvious and that affects his substantial rights. Puckett v.
United States, 556 U.S. 129, 135 (2009). If he makes such a showing, we have
the discretion to correct the error but only if it seriously affects the fairness,
integrity, or public reputation of judicial proceedings. Id.
      Here, the district court explicitly stated that it had read and considered
Rivera-Martinez’s request for a downward departure and listened to argument
made by defense counsel at sentencing in support of the request.           When
imposing the within-guidelines sentence, the district court stated that it did so
after consideration of the factual resume and the 18 U.S.C. § 3553 factors, and
believed the sentence to be correct given all of the facts and circumstances. As
the record demonstrates that the district court considered Rivera-Martinez’s
arguments for a downward departure and adequately explained the reasons



                                        2
    Case: 15-11171    Document: 00513575423     Page: 3   Date Filed: 06/30/2016


                                 No. 15-11171

for imposing the sentence it did, Rivera-Martinez has not shown a clear or
obvious error. See Puckett, 556 U.S. at 135; Rita v. United States, 551 U.S. 338,
356-59.
      AFFIRMED.




                                       3